Citation Nr: 0700499	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-43 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right eye 
disability, now rated as noncompensable. 

2.  Entitlement to service connection for residual 
disabilities from frostbite of the hands and feet. 

3.  Entitlement to service connection for a right heel 
disability. 

4.  Entitlement to service connection for residual disability 
from a fly bite on the left leg. 

5.  Entitlement to service connection for bilateral hearing 
loss. 

6.  Entitlement to service connection for chronic ear 
infections.  

7.  Entitlement to service connection for chronic headaches. 

8.  Entitlement to service connection for a left shoulder 
injury. 

9.  Entitlement to service connection for a chest injury. 

10. Entitlement to service connection for a back injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
December 1986 and from September 1991 to April 1992.  The 
veteran also served in the Tennessee National Guard from 
December 1986 to October 2001. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a right eye disability and denied 
service connection for residual disabilities of frostbite of 
the hands and feet; a right heel disability; residual 
disability from a fly bite of the left leg; bilateral hearing 
loss; chronic ear infections; chronic headaches; and left 
shoulder, chest, and back injuries. 

In a February 2005 RO hearing, the veteran stated that her 
chest injury was actually increased pain from an area where a 
skin keloid had been surgically removed.  Since the veteran 
has been granted service connection for an associated scar, 
the issue of an increased rating for this disability is 
referred to the RO for further development. 

The issues of service connection for residual disabilities 
from frostbite to the hands and feet and bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's normal tension glaucoma is manifested by 
excess tearing and light sensitivity, but there is no 
impairment of visual acuity or field of view. 

2.  The veteran's current plantar wart on the right heel 
first manifested many years after service and is not related 
to active service or any incident therein.

3.  There is no medical or lay evidence of a current 
disability as a result of a fly bite to the left leg.   

4.  There is no medical or lay evidence of a current 
disability due to chronic ear infections.   

5.  There is no current diagnosis of a chronic condition 
manifested by the veteran's headache symptoms and those 
symptoms preexisted her service in Southwest Asia.  

6.  There is no medical diagnosis or pathology for a chronic 
condition caused by an injury to the left shoulder or any 
other aspect of service.

7.  There is no medical or lay evidence of a current 
disability due to a chest injury separate from a service-
connected scar from surgical removal of a skin keloid.

8.  There is no medical diagnosis or pathology for a chronic 
back condition as a result of an injury to the back or any 
other aspect of service and those symptoms preexisted her 
service in Southwest Asia. 

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right eye 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7. 4.10, 4.75, 
4.76, 4.84a Diagnostic Codes (DCs) 6013, 6015 (2006).  

2.  The criteria for service connection for a right heel 
disability have not been met. 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. §§ 3.303, 3.304 (2006). 

3.  The criteria for service connection for the residual 
conditions from a fly bite to the left leg have not been met. 
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304. 

4.  The criteria for service connection for chronic ear 
infections have not been met. 38 U.S.C.A. § 1131 (West 2002), 
38 C.F.R. §§ 3.303, 3.304. 

5.  The criteria for service connection for chronic headaches 
have not been met. 38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 
3.304, 3.317. 

6.  The criteria for service connection for a left shoulder 
injury have not been met. 38 U.S.C.A. § 1131, 38 C.F.R. 
§§ 3.303, 3.304. 

7.  The criteria for service connection for a chest injury 
have not been met. 38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 
3.304. 

8.  The criteria for service connection for a back injury 
have not been met. 38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 
3.304, 3.317. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and July 2002; a 
rating decision in July 2003; and a statement of the case in 
November 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in various Army units including airborne 
infantry and aviation units.  She performed military police 
and supply management duties and served in the Southwest Asia 
Theater of Operations from September 1991to April 1992. 

Right Eye Disability

The veteran contends that residual conditions from removal of 
a benign neoplasm from her right eye in service, now 
manifested by excessive tearing and light sensitivity, is 
more severe.  She seeks a compensable rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1, Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran is currently rated for residuals of a healed 
benign growth of the eye that is rated using the criteria for 
rating impaired vision.  38 C.F.R. § 4.84a, DC 6015.  Non-
congestive glaucoma is also rated on impairment of visual 
acuity or field loss.  38 C.F.R. § 4.84a, DC 6013.   

In November 2004, a VA physician noted the veteran's reports 
of seeing yellow spots and floaters over the last several 
years, but otherwise there were no acute complaints.  She 
noted that the veteran was using an eye medication for the 
reduction of interocular pressure by the prevention of 
formation of fluid.  On examination, uncorrected vision was 
20/20 in both eyes.  Visual field and motility were full.  
Lid and lashes were normal.  Conjuctiva, cornea, anterior 
chambers, iris, lens, and anterior vitreous were clear and 
quiet.  The physician noted multiple small atrophic retinal 
holes, but otherwise the retina was flat, and there was some 
vitreous fluid discharge.  The physician diagnosed normal 
tension glaucoma with some nerve fiber layer defects based on 
the visual field examination.  She also diagnosed presbyopia, 
correctable with reading glasses, but no other eye disease.  

In a February 2005 RO hearing, the veteran stated that her 
right eye symptoms were more severe.  She stated that her eye 
began to tear after reading for about 20 minutes and that her 
eyes were sensitive to sunlight, requiring the use of 
sunglasses at work as a security guard.  She also stated that 
she saw yellow spots that disappeared when she focused on 
them and occasionally experienced eyelid twitching.  She 
stated that she had reduced peripheral vision in her right 
eye that was shown on a VA test in October 2004.    

The Board concludes that a compensable rating for a right eye 
disability is not warranted.  The veteran's normal tension 
glaucoma has not resulted in any impairment of visual acuity 
or field loss.  Correctable presbyopia is not a compensable 
disability for VA purposes.  38 C.F.R. § 3.303(c).  There 
other diagnosed eye pathology, normal tension glaucoma and 
nerve fiber layer defects do not result in a compensable 
level of limitation of visual field or visual acuity.  
Although the veteran stated that her eye was worse several 
months after the most recent VA examination, she described 
the same symptoms as were previously noted by the examiner.  
She also referred to a previous field test that is of record 
and that did not show a loss of peripheral vision and found 
full visual field.  

The weight of the credible evidence demonstrates that the 
veteran's current right eye disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection Issues

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).




Right Heel Disability

The veteran contends that she injured the heel of her right 
foot after stepping on broken glass while serving in the 
Southwest Asia Theater of Operations from 1991 to 1992. 

Service medical records show no immediate treatment for an 
injury to the right heel.  In February 1992, the veteran 
sought medical treatment for pain in the left heel.  An 
examiner noted the veteran's report that she had experienced 
pain since stepping on broken glass.  X-rays of the left heel 
showed no glass fragments.  The left heel was cleaned, 
scraped, washed, and bandaged. The examiner did not note pain 
or injury or provide any treatment to the right heel.  After 
returning to the United States in March 1992, a military 
podiatrist examined the veteran's left heel and diagnosed a 
plantar wart.  An April 1996 National Guard examination was 
silent for any complaint or abnormality of either foot.  
However, a January 2001 medical history prepared by the 
veteran for another National Guard examination showed a 
complaint of foot problems due to glass in the right heel.  
The examiner noted no foot abnormalities and did not comment 
on the medical history. 

In November 1999, a VA examiner noted the veteran's report of 
an injury to the base of her right foot after stepping on 
glass in service and that she still felt the presence of 
glass in her foot.  The examiner observed a significant 
callus formation on the plantar aspect of her right foot that 
caused pain on walking.  He stated that X-rays showed no 
obvious glass fragments, but diagnosed callus formation 
secondary to injury in service.  

In February 2002, a VA treatment noted showed that the 
veteran was receiving on-going debridement and medication for 
pain for a thickened and tender area on her right heel.  In 
June 2002, a VA dermatologist noted that the veteran's lesion 
on the bottom of her right foot remained painful and 
interfered with walking and work.  On examination, the 
dermatologist noted a 1.5 by 1.5 centimeter area of 
hyperkeratotic plaque with a central slightly verrucuous 
endophytic papule with no thrombosed capillaries.  His 
diagnoses included clavus, plantar wart, or foreign body.  
However, a subsequent radiograph showed no foreign bodies.  
The veteran was treated with debridement, soaks, and 
medication. 

In June 2003, a VA examiner noted the veteran's report of 
injury to her right heel but did not review the claims file.  
He observed a 4 by 4 centimeter plantar wart with tenderness 
but no erythema or drainage.  He noted that repeated 
debridement and freezing of the lesion was unsuccessful and 
that the veteran continued to experience constant pain.  X-
rays of the foot showed no abnormalities.  The examiner 
diagnosed a plantar wart with significant pain on ambulation. 

In a February 2005 RO hearing, the veteran testified that she 
was injured while service in the Southwest Asia Theater in 
1991.  She stated that she was indoors and stepped on 
something that was not visible on a carpet.  She believed 
that it was glass from a florescent light fixture.  She 
stated that she experienced pain in her right foot and sought 
treatment within a few days, but that X-rays showed no 
imbedded glass in her foot.  She did not discuss any injury 
to her left foot.  Although she still believed a foreign body 
was present in her right foot, she stated that she declined 
recommended surgery and chose to "let it work itself out." 

The Board concludes that the veteran has a painful plantar 
wart on her right heel but that service connection is not 
warranted.  There was no record of immediate treatment for an 
injury to the right heel in service.  Treatment records 
several months after the veteran reported stepping on glass 
showed complaints and treatment only for the left heel.  No 
foreign bodies were ever found by X-ray in either foot.  The 
first manifestation of a painful lesion on the right heel was 
in 1999, many years after active service.  Although the VA 
physician stated that the callus was secondary to an injury 
in service, he did not review the service medical records and 
had only the veteran's oral history for evaluation.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or is based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

No medical provider concluded that a glass fragment was the 
cause of a callus or plantar wart.  The Board acknowledges 
but places less probative weight on the veteran's testimony 
regarding the occurrence of an injury and the continued 
presence of a foreign body.  The veteran did not see but 
assumed she stepped on glass, and there was no objective 
evidence of a foreign body.  Records showed that treatment in 
service was to the opposite heel, and the veteran has 
declined any exploratory surgery.   

The weight of the credible evidence demonstrates that the 
veteran's current plantar wart on the right heel first 
manifested many years after service and is not related to  
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residual Disability from a Fly Bite to the Left Leg

Active and National Guard service medical records are silent 
for any complaint or treatment for any residual condition 
from an insect bite to the left leg.  There is no post-
service record of any such complaint or treatment.  In a 
February 2005 RO hearing, the veteran stated that she 
believed she had a tick that penetrated her skin at some time 
in service.  However, she also stated that she had "talked 
to VA" and that she no longer thought she had anything in 
her blood system.  She stated that she desired to withdraw 
the claim, although no written statement was received.  

The Board concludes that service connection for a fly bite to 
the left leg is not warranted because there is no medical or 
lay evidence of a current disability.   Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).




Chronic Headaches

The veteran contends that she experiences chronic migraine 
headaches as a result of injuries that she sustained in a 
motor vehicle accident in service. 

In December 1985, the veteran received emergency treatment at 
a military medical facility in Germany following a motor 
vehicle accident.  The examiner noted that the veteran was 
driving her automobile when it skidded on ice and rolled 
twice before stopping off the road.  She was extracted from 
the vehicle, placed in a C-collar, and taken to the base 
medical facility by ambulance.  She complained of pain on the 
top of her head.  The examiner noted that she was alert and 
oriented and had not lost consciousness.  He diagnosed 
contusions and prescribed rest in quarters for 48 hours and 
medication for pain.  There was no record of X-rays or 
subsequent follow-up treatment for headaches, although there 
were records of treatment for other accident-related 
conditions. 

In November 1986, the veteran stated on a medical history 
report that she experienced more frequent tension headaches 
since the accident.  The examiner noted no abnormal clinical 
conditions and did not comment on the history note.  In July 
1987, a VA examiner noted the veteran's reports of frequent 
headaches since the motor vehicle accident.  However, he 
noted no clinical findings or pertinent pathology and made no 
diagnosis.  The veteran denied any frequent or severe 
headaches in physical examinations in December 1988, 
September 1991, or April 1996.  In November 1999, a VA 
examiner noted the veteran's reports of symptoms related to 
the motor vehicle accident but no report of headaches.  
However, in a June 2001 medical history, the veteran stated 
that she had experienced headaches more than 9 times per week 
since 1985.  The examiner made no clinical findings or 
comment regarding headaches.  

In March 2002, a VA physician noted that the veteran 
complained of chronic headaches and took over-the-counter 
medication daily.  The physician noted that the headaches 
were not migrainous and could be caused by depression and 
mood swings.  He recommended reduction in medication and 
assessment at the mental health clinic.  In September 2002, a 
VA psychologist conducted a pain assessment and made no 
notation of a complaint of chronic headaches.  In February 
2003, another VA psychologist noted that the veteran reported 
daily headaches for which she took medication 2 to 3 times 
per day.  The psychologist noted the veteran's report that 
the headaches began after she had a closed head injury and a 
loss of consciousness while serving in Germany.  The veteran 
declined to undergo a recommended brain scan or evaluation by 
a neurologist, and the psychologist made no diagnosis.  

In a February 2005 RO hearing, the veteran stated that she 
had experienced chronic headaches since striking her head on 
the inside roof of her vehicle in the rollover accident in 
1985.  She stated that she could not recall getting out of 
the car and regained consciousness only as she was assisted 
away from the scene.  She also stated that she had received 
VA treatment for headaches in 1989, although medical records 
from that time showed treatment only for other accident-
related conditions.    

The Board concludes that service connection for chronic 
headaches is not warranted.  The Board denied a claim for 
service connection in January 1991 because there was no 
clinical evidence or pathology to show the existence of a 
chronic condition.  Complaints and examination for headaches 
since then have been irregular with no complaints noted on 
active duty and National Guard examinations from 1988 to 
2001.  Records in 2001, 2002, and 2003 show that the veteran 
sought treatment for headaches; however, examiners were 
unable to reach a clinical diagnosis and the veteran declined 
further diagnostic testing.  Therefore, the Board concludes 
that there is no current medical evidence of a disability. 

Even if a current diagnosis of chronic headaches were 
established, there was no evidence of examination or 
treatment for headaches from the date of the accident until 
2002, many years after service.  There is no medical evidence 
that headaches were related to the accident or any other 
aspect of service. The veteran's statement of a loss of 
consciousness at the time of the accident is not consistent 
with the emergency treatment record.  The Board acknowledges 
that the veteran reported the condition in medical histories 
in 1986 and in 2001.  However, there were no records to show 
that the veteran sought examination or treatment for 
headaches during that period, and there were no comments 
addressing headache symptoms by either examiner in 1986 or 
2001.  In addition, the veteran denied a chronic condition on 
several intervening examinations.

The Board has considered the application of the criteria for 
undiagnosed illnesses because the veteran had service in 
Southwest Asia.  However, her complaints regarding headaches 
began prior to her service in Southwest Asia.  Therefore, the 
Board finds that consideration of the claimed disability as 
an undiagnosed illness would not be appropriate.  See 
38 C.F.R. § 3.317.

The weight of the credible evidence demonstrates that the 
veteran does not have a diagnosed chronic headache 
disability.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).

Chronic Ear Infections

The veteran initially contended that her bilateral hearing 
loss was the result of an ear infection that she experienced 
in service.  Service medical records show that the veteran 
sought treatment for pain in her left ear on one occasion in 
June 1983.  An examiner diagnosed otitis media and cerumen 
obstruction in the left ear.  Her condition resolved with no 
follow-up treatment.  There is no other service or post-
service record of diagnosis or treatment for ear infections. 

In a February 2005 RO hearing, the veteran stated that she 
had not experienced any ear infections since the one occasion 
in 1983 and that her only symptom was impaired hearing.  She 
stated her desire to withdraw the claim, but no written 
statement has been received. 

The Board concludes that service connection for chronic ear 
infections is not warranted because there is no medical or 
lay evidence of a current disability.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Chest Injury

In February 1987, VA denied a claim for service connection 
for residuals of a claimed chest injury that occurred in a 
motor vehicle accident in service in December 1985.  The 
veteran did not appeal and the decision became final.  In 
January 1991, the Board denied a petition to reopen the claim 
because no new factual basis was presented.  The Board is now 
unable to identify a written petition in the record seeking 
to reopen this claim, although petitions were received to 
reopen claims for other disabilities arising from the same 
accident.   

In a February 2005 RO hearing, the veteran stated that the 
injury to her chest was actually pain that she experienced 
from a skin keloid.  She stated that she had no other injury 
to her chest.  The Board notes that the veteran was granted 
service connection and a noncompensable rating for a scar 
from the surgical removal of the keloid in service.  

The Board concludes that service connection for the residual 
conditions from a chest injury, separate from a scar from 
surgical removal of a chest keloid, is not warranted because 
there is no medical or lay evidence of current disability.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Left Shoulder and Back Injuries

The veteran contends that she has left shoulder and back pain 
as a result of injuries she sustained in a motor vehicle 
accident in service in 1985.  

In February 1987, VA denied a claim for service connection 
for residuals of a claimed left shoulder and back injuries 
that occurred in a motor vehicle accident in service in 
December 1985.  The veteran did not appeal and the decision 
became final.  In January 1991, the Board denied a petition 
to reopen the claim because no new factual basis was 
presented.  The Board is now unable to identify a written 
petition in the record seeking to reopen the left shoulder 
claim, although a petition was received to reopen the claim 
for a back injury.  Nevertheless, the RO addressed and denied 
service connection for both disabilities.  The Board will 
therefore address both as injuries arising from the same 
event in service. 

As stated above, in December 1985, the veteran received 
emergency treatment at a military medical facility in Germany 
following a motor vehicle accident.  She complained of an 
ache on the lower right center portion of her back.  The 
examiner diagnosed contusions and prescribed rest in quarters 
for 48 hours and medication for pain.  There was no record of 
X-rays or immediate follow-up treatment for back or shoulder 
pain.  However, in June 1986, the veteran sought treatment 
for left shoulder pain for an injury that occurred one day 
earlier.  The examiner noted full range of motion, mild 
tenderness, and no crepitation or deformity. He prescribed 
heat application. 

In a November 1986 physical examination, the veteran reported 
a history of chronic lower back pain secondary to heavy 
lifting but aggravated by the automobile accident.  The 
examiner found no abnormalities and noted that a CT scan was 
normal.  He diagnosed post-contusion syndrome.  A week later, 
the veteran sought treatment for left shoulder and back pain.  
The examiner noted tenderness at L5-S1, but normal alignment 
of the back and no lordosis or neurological deficit.  She 
also noted that the veteran's shoulder had full range of 
motion with no crepitus and that the veteran felt that her 
shoulder pain was related to chest keloid surgery.   She 
diagnosed chronic lower back pain and prescribed medication.  
In December 1986, an examiner noted that the veteran was not 
getting relief from the medication.  On examination, she 
noted a full range of motion with no reflex, posture, or gait 
deficits.  She diagnosed mechanical back pain and prescribed 
exercises. 

In July 1987, a VA examiner noted no limitations in range of 
motion and no abnormal spine or shoulder conditions.  X-rays 
of both areas were unremarkable.  In August 1987, a VA 
examiner noted the veteran's reports of mild back pain over 
the previous year with no trauma or heavy lifting.  On 
examination, there were mild muscle spasms but no tenderness 
to palpation and no pain on flexion.  He diagnosed probable 
muscle pain and prescribed heat.  

There were no medical history reports or clinical findings 
for low back or left shoulder pain on examinations in 
December 1988, September 1991, or April 1996. 
In November 1999, a VA examiner noted that the veteran 
complained of constant discomfort and stiffness in the back 
and that she was not taking any medication.  He noted no 
spinal tenderness and normal range of motion.  X-rays showed 
normal vertebra bodies and disc space heights with no 
evidence of spondylisthesis. 
In June 2001, the veteran noted recurrent back pain on the 
medical history, but the examiner made no diagnosis or 
comment.  No VA treatment notes in 2002 or 2003 addressed 
back or shoulder complaints. 

In a February 2005 hearing, the veteran stated that she 
experienced low back pain and upper back pain extending 
toward her shoulder since the automobile accident in 1985.  
She acknowledged that no examiner had found broken bones and 
that she took a muscle relaxant only as needed.  

The Board concludes that service connection for back and left 
shoulder disabilities is not warranted because there is no 
medical diagnosis or pathology for a chronic condition.  On 
every examination, including immediately after the accident, 
there was no X-ray indication of any abnormalities, and 
examiners have diagnosed muscle stiffness and prescribed heat 
and muscle relaxants or analgesic medication.  No medical 
provider has concluded that the veteran's recurrent back or 
shoulder pain was related to the accident or any other aspect 
of service.  Notably, there was no complaint or notation of a 
chronic back or shoulder condition on the National Guard 
examinations in 1988, 1991, and 1996 and no record of on-
going treatment or therapy.  Although the Board considered 
the veteran's reports of her symptoms since 1985, the Board 
places less probative weight on her observations since there 
was no clinical evidence of disabilities.  Many examinations 
over lengthy periods showed no abnormalities or treatment for 
back and shoulder pain.  

The Board has considered the application of the criteria for 
undiagnosed illnesses because the veteran had service in 
Southwest Asia.  However, her complaints regarding her back 
began prior to her service in Southwest Asia.  Therefore, the 
Board finds that consideration of the claimed disability as 
an undiagnosed illness would not be appropriate.  See 
38 C.F.R. § 3.317.

The weight of the credible evidence demonstrates that the 
veteran does not have a current diagnosis or pathology of a 
chronic left shoulder or a chronic back disability.  As the 
preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

A compensable rating for a right eye disability is denied. 

Service connection for a right heel disability is denied. 

Service connection for residual disability from a fly bite on 
the left leg is denied. 

Service connection for chronic ear infections is denied.  

Service connection for chronic headaches is denied. 

Service connection for a left shoulder injury is denied. 

Service connection for a chest injury is denied. 

Service connection for a back injury is denied.  


REMAND

The Board finds that additional development of the issues of 
residual conditions from frostbite and bilateral hearing loss 
is necessary. 

The veteran contends that she experiences tingling, burning, 
and numbness in her hands and feet when exposed to cold 
weather as a result of frostbite during field training 
exercises in service in the early to mid-1980's.  

Service medical records are silent for any complaint or 
treatment for frostbite.  Military physical examinations in 
June 1984, November 1986, December 1988, April 1996, and 
January 2001 showed no abnormalities of the hands and feet 
related to exposure to cold.  Additionally, no complaints of 
cold sensitivity were noted in a VA general medical 
examination in November 1999.   However, in a February 2005 
hearing, the veteran testified that she participated in field 
training exercises in the winter in North Carolina and in 
Germany where her unit set up warming tents for soldiers 
exposed to the cold.  She stated that she was examined and 
treated in the field for frostbite by a unit medic.  She 
stated that she experiences tingling and burning in her hands 
and feet when the temperature is below thirty degrees and 
that she is more cold sensitive now than prior to service.  

There is no VA examination of record for this condition.  
Service personnel records show that exposure to cold was 
consistent with the duties and circumstances of service.  
There is some lay evidence of persistent symptoms of a 
disability and that the symptoms first manifested after 
exposure to cold in service.  Since the symptoms may be 
associated with the events in service, a VA examination and 
opinion are necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006). 

The veteran contends that she experiences bilateral hearing 
loss as a result of exposure to acoustic trauma in service. 

Active service medical records are silent for any complaint 
or testing that shows impaired hearing acuity.  38 C.F.R. 
§ 3.385 (2006).  Audiometric testing in March 1992 showed 
significant hearing loss, but the evaluator noted that the 
test was invalid and a second test showed no disability.  A 
National Guard physical examination in April 1996 showed no 
hearing disability, but audiometric testing in June 2001 did 
show hearing impairment.  

In a February 2005 RO hearing, the veteran stated that she 
was exposed to acoustic trauma when a grenade simulator 
detonated nearby and from aircraft noise during her extended 
service with Army aviation units.  There is some medical 
evidence of a hearing disability and lay evidence of possible 
injury due to exposure to acoustic trauma in service.  Since 
hearing loss may be associated with the events in service, a 
VA examination and opinion are necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of her hands and feet by an 
appropriately qualified VA physician. 
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's residual conditions from 
exposure to cold.  Request that the 
examiner provide an opinion whether a any 
disability of the hands and feet found is 
at least as likely as not (50 percent or 
greater possibility) related to exposure 
to cold in service or any other aspect of 
service.  

2.  Schedule the veteran for a hearing 
examination by an appropriately qualified 
VA examiner.  Request that the examiner 
review the claims file and note that 
review in the examination report.  
Request that the examiner provide an 
evaluation of the veteran's hearing 
acuity and provide an opinion whether any 
hearing loss disability found is at least 
as likely as not (50 percent or greater 
probability) related to exposure to 
acoustic trauma in service or any other 
aspect of service.  

3.  Then, readjudicate the claim for 
service connection for the residual 
conditions of frostbite to the hands and 
feet and for bilateral hearing loss.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


